Case: 12-16075   Date Filed: 07/19/2013   Page: 1 of 2


                                                       [DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-16075
                       Non-Argument Calendar
                     ________________________

             D.C. Docket No. 3:12-cr-00090-MMH-MCR-1



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,


                                 versus


ROLANDO BLAS DE LA ROSA,


                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                            (July 19, 2013)
              Case: 12-16075     Date Filed: 07/19/2013   Page: 2 of 2


Before CARNES, BARKETT and HILL, Circuit Judges.

PER CURIAM:

      Roland Falcon, appointed counsel for Rolando Blas de la Rosa in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and De la Rosa’s conviction and

sentence are AFFIRMED.




                                          2